DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on December 30, 2020 has been entered.  Claims 1-20 continue to be pending in the application.  

Claim Objections
Claim(s) 15-20 is/are objected to because of the following informalities:  an extra “and” appears to be present in line 9 of the claim.  Claims 16-20 which either directly or indirectly depend from claim 15 and which inherit deficiencies of claim 15 are objected to for similar reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2017/0148912, hereinafter “Chu,” previously cited) in view of Beach (US 2006/0060871, hereinafter “Beach,” previously cited) and Saito et al. (US 2016/0043187, hereinafter “Saito”).
Regarding claim 1, taches in Fig. 2 (shown below) and related text, an enhancement mode HEMT device (¶[0007]), comprising: 
a channel layer (14, Fig. 2 and ¶[0019]), disposed on a substrate (10, Fig. 2 and ¶[0019]) and comprising a two-dimension electron gas (2DEG) (i.e. it is noted that while 2DEG is not explicitly shown in Fig. 2, 2DEG is generated at the interface between the GaN channel layer and AlGaN barrier layer as evidenced by Beach (Fig. 3 and ¶[0042]) who discloses a similar AlGaN/GaN device to that disclosed by Chu); 
a first barrier layer (20, Fig. 2 and ¶[0019]), disposed on the channel layer, wherein at least one trench (24, Fig. 2 and ¶[0020]) 5penetrates through the first barrier layer and extends into the channel layer (Fig. 2); 
a conductive gate (28, Fig. 2 and ¶[0021]), disposed on the first barrier layer, filling in the at least one trench (Fig. 2); and 
(16 and 18, Fig. 6 and ¶[0019]), disposed in the first barrier layer and the channel layer and located at two sides of the gate (Fig. 2), and
wherein the conductive gate comprises a lower gate disposed inside of the at least one trench and an upper gate disposed outside of the at least one trench, and the width of the lower gate is less than the width of the upper gate (Fig. 2).


    PNG
    media_image1.png
    460
    695
    media_image1.png
    Greyscale



	Chu, however, does not explicitly teach that the conductive gate is contacting the channel layer and is in contact with the 2DEG.  Chu also does not explicitly teach that the source and the drain have irregular bottom surfaces. 
	To begin with, Beach, in a similar field of endeavor, teaches in Figs. 3 and 4 that an insulated gate contact, disclosed by Chu, and Schottky gate contact, as claimed, are alternative contact types and can be used depending on specific design requirements (¶[0049]).  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to substitute Schottky contact for the insulated contact so that the conductive 
	Moreover, Saito, in a similar field of endeavor teaches in Figs. 1A-1C a semiconductor device similar to that disclosed by the combined teaching of Chu and Beach that includes a source electrode (14, Fig. 1B and ¶[0030]) and a drain electrode (14, Fig. 1B and ¶[0030]) having irregular bottom surfaces (¶¶[0031]-[0032]) in order to reduce contact resistance (¶[0051]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include, in the device disclosed by the combined teaching of Chu and Beach, source and drain each having irregular bottom surface as disclosed by Saito in order to reduce contact resistance.
Regarding claim 4 (1), the combined teaching of Chu, Beach and Saito discloses 15 a passivation layer (22, Chu, Fig. 2 and ¶[0019]) disposed between the gate and the first barrier layer (Chu, Fig. 2).  
Regarding claim 5 (4), the combined teaching of Chu, Beach, and Saito discloses wherein the passivation layer comprises silicon nitride (Chu, ¶[0019]). 

Claim(s) 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Beach and Saito as applied to claim 1 above and further in view of Chen et al. (US 2018/0294341, hereinafter “Chen,” previously cited).
Regarding claim 2 (1), 10KamaK[] the combined teaching of Chu, Beach and Saito was discussed above in the rejection of claim 1.  Chu, Beach and Saito, however, do not explicitly teach a negatively charged region disposed in the channel layer and surrounding a sidewall and a bottom of the at least one trench.  
Chen, in a similar field of endeavor, teaches in Fig. 23 (shown below) and related text forming a negatively charged region (60, Fig. 23 and ¶¶[0036] and [0052]) surrounding a sidewall and a bottom of a gate trench (Fig. 23) in order to improve performance characteristics of the device (¶[0052]). 


    PNG
    media_image2.png
    383
    566
    media_image2.png
    Greyscale



Accordingly, since the prior art teaches all of the claimed elements, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a negatively charged region disclosed by Chen that surrounds a sidewall and a bottom of the at least one trench disposed in the channel layer of the device disclosed by Chu, Beach and Saito in order to improve performance characteristics of the device. 
Regarding claim 3 (2), the combined teaching of Chu, Beach and Chen discloses wherein the negatively charged region comprises fluorine ions (Chen, ¶¶[0036] and [0052]).  
Regarding claim 13 (1), 10KamaK[] the combined teaching of Chu, Beach and Saito was discussed above in the rejection of claim 1.  Chu, Beach and Saito, however, do not explicitly teach15 wherein the at least one trench comprises two trenches separated from each other, and a distance between the two trenches is less than or equal to 1 µm.  
Chen, in a similar field of endeavor, teaches in Fig. 4 (shown below) and related text a trench that comprises two trenches (M1 and M2, Fig. 4 and ¶¶[0034] and [0039]) separated from each other (Fig. 4) in order to control the electrical performance of the device (¶0034]).  While Chen does not explicitly teach that the distance between the two trenches is less than or equal to 1 µm, varying the distance between the trenches, absent the evidence of criticality of the claimed range, would be an obvious matter of design choice in order to meet specific design requirements (MPEP § 2144.05(II)). 


    PNG
    media_image3.png
    378
    549
    media_image3.png
    Greyscale



Accordingly, since the prior art teaches all of the claimed elements, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include two trenches disclosed by Chen that are separated from each other by a distance of less than or equal to 1 µm as such structure would lead to a predictable result of being able to control the electrical performance of the device and to meet specific design requirements for the device.
Regarding claim 14 (13), the combined teaching of Chu, Beach and Chen further discloses comprising a negatively charged region (70, Chen, Fig. 4 and ¶¶[0039]-[0040]) disposed in the channel layer between the two trenches.  

Claim(s) 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Beach and Saito as applied to claim 1 above and further in view of Taniguchi et al. (US 2014/0159117, hereinafter “Taniguchi,” previously cited).
Regarding claim 6 (1), 20the teaching of Ito t the combined teaching of Chu, Beach and Saito was discussed above in the rejection of claim 1 and includes wherein the gate comprises a (Chu, Fig. 2).  Chu, Beach and Saito, however, do not explicitly teach -22-File: 72841usfwherein a dielectric layer is disposed between the lower gate and the upper gate.  
Taniguchi, in a similar field of endeavor, teaches in Fig. 14 (shown below) and related text a similar device to that disclosed by the combined teaching of Chu and Beach which includes a lower gate (i.e. lower portion of gate 20A and 20B, Fig. 14 and ¶[0176]) and an upper gate (20A, Fig. 14 and ¶[0176]) wherein a dielectric layer (16, Fig. 14 and ¶[0068]) is disposed between the lower gate and the upper gate in order to form a device with desired performance characteristics (¶¶[0176]-[0180]).



    PNG
    media_image4.png
    388
    503
    media_image4.png
    Greyscale



Accordingly, since the prior art teaches all of the claimed elements, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the gate disclosed by Taniguchi that includes a lower gate and an upper gate with a dielectric layer disposed 
Regarding claim 10 (6), the combined teaching of Chu, Beach, Saito and Taniguchi discloses wherein the dielectric 10layer comprises aluminum oxide (Taniguchi, ¶[0092]).  
Regarding claim 11 (6), the combined teaching of Chu, Beach, Saito and Taniguchi discloses wherein the dielectric layer (16, Taniguchi, Fig. 14) is further disposed between the upper gate (20A, Taniguchi, Fig. 14) and the first barrier layer (15, Taniguchi, Fig. 14 and ¶[0169]).  
Regarding claim 12 (6), the combined teaching of Chu, Beach, Saito and Taniguchi further discloses a passivation layer (17, Taniguchi, Fig. 14 and ¶[0067]) disposed between the dielectric layer and the first barrier layer (Taniguchi, Fig. 14).  

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Beach, Saito and Taniguchi as applied to claim 6 above in view of Akiyama at el. (US 2013/0193485, hereinafter “Akiyama,” previously cited).
Regarding claim 7 (6), the combined teaching of Chu, Beach, Saito and Taniguchi was discussed above in the rejection of claim 6.  Chu, Beach, Saito and Taniguchi, however, do not explicitly teach a second barrier layer disposed in the at least one trench and surrounded by the lower gate.  
Akiyama, in a similar field of endeavor, teaches in Fig. 5A (shown below) and related text a second a barrier layer (105, Fig. 5A and ¶[0042]) disposed in the at least  in order to modify threshold voltage of the device (¶¶[0042]-[0045]).


    PNG
    media_image5.png
    411
    486
    media_image5.png
    Greyscale


Thus, since the prior art teaches all of the claimed elements using such elements in a device would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to dispose a second a barrier layer surrounded by the lower gate as disclosed by Akiyama in the at least one trench disclosed by the combined teaching of Chu, Beach, Saito and Taniguchi in order to modify device characteristics.
Regarding claim 9 (7), the combined teaching of Chu, Beach, Saito, Taniguchi and Akiyama discloses wherein the second barrier layer comprises AlxGayIn1-x-yN, x≥0, y≥0, and x+y≤1 (i.e. GaN, ¶[0042]).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over a Chu, Beach, Saito, Taniguchi and Akiyama as applied to claim 7 above in view of Azize et al. (US 2015/0349064, hereinafter “Azize,” previously cited).
Regarding claim 8 (7), the combined teaching of Chu, Beach, Saito, Taniguchi and Akiyama was discussed above in the rejection of claim 7 and includes the second barrier layer being made from GaN (Akiyama, ¶[0042]) which is one of the same materials disclosed by the Applicant for forming the second barrier layer (¶[0070] of the application as published). 5Whiwhe While Chu, Beach, Saito, Taniguchi and Akiyama do not explicitly teach that the second barrier layer has a zinc blende structure, the disclosed barrier layer material is known to have the claimed structure as evidenced by Azize (¶[0033]). 
Accordingly, since the prior art teaches all of the claimed elements, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a second barrier layer that has a zinc blende structure in the device disclosed by the combined teaching of Chu, Beach, Saito, Taniguchi and Akiyama as such structure is well known in the art for barrier layers formed from the material disclosed by Akiyama.

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikman et al. (US 2010/0025730, hereinafter “Heikman,” previously cited) in view of Sato (2010/0090225, hereinafter “Sato,” previously cited) or Xia et al. (US 2017/0018617, hereinafter “Xia,” previously cited) and Saito et al. (US 2016/0043187, hereinafter “Saito”).
Regarding claim 15, Heikman teaches in Figs. 4 and 5A (Fig. 4 shown below) and related text 20an enhancement mode HEMT device, comprising: 
a channel layer (20, Fig. 4 and ¶[0048]), disposed on a substrate (10, Fig. 4 and ¶[0048]) and comprising a two-dimensional electron gas (2DEG) (33, Fig. 4 and ¶[0050]); 
a first barrier layer (22, Fig. 4 and ¶[0050]), disposed on the channel layer, wherein at least one trench penetrates through the first barrier layer and extends into the channel layer (Fig. 4);  -23-File: 72841usf 
a gate (435, 32, Fig. 4 and ¶¶[0058] and [0071]), disposed on the first barrier layer and filling in the at least one trench; 
a second barrier layer (47, Fig. 4 and ¶¶[0058] and [0073]), disposed between the gate and the channel layer (Fig. 4); and 
a source and a drain located at two side of the gate electrode (Fig. 5A and ¶¶[0068]-[0069]).

    PNG
    media_image6.png
    575
    660
    media_image6.png
    Greyscale


Heikman, however, does not explicitly teach that the source and drain are disposed in the first barrier layer and the channel layer.  Heikman also does not explicitly teach that the source and the drain have irregular bottom surfaces.
To begin with, Sato and Xia, in a similar field of endeavor, teach in Figs. 1-2 and Figs. 25-26, respectively and related text, a HEMT device similar to that of Heikman that includes a source (5, Sato, Fig. 2 and ¶[0025] and 2610, Xia, Fig. 26 and ¶[0100]) and a drain (6, Sato, Fig. 2 and ¶[0025], 2650, Xia, Fig. 26 and ¶[0100]) disposed in the first barrier layer (3, Sato, Fig. 2 and ¶[0026], 2695, Xia, Fig. 26 and ¶[0099]) and the channel layer (2, Sato, Fig. 2 and ¶[0024], 2694, Xia, Fig. 26 and ¶[0099]) as an alternative to disposing source and drain on the first barrier layer (Sato, Fig. 1, Xia, Fig. 25), as disclosed by Heikman, in order to reduce an ON resistance of the HEMT (Sato, ¶[0027]).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to dispose source and drain in the first barrier layer and the channel layer as disclosed by Sato or Xia in the HEMT disclosed by Heikman since such source and drain configuration is an art recognized alternative which achieves the predictable result of a reduced electrical resistance between the source and drain electrodes and the 2DEG layer of the HEMT device (Sato, ¶[0027]).
Moreover, Saito, in a similar field of endeavor teaches in Figs. 1A-1C a semiconductor device similar to that disclosed by the combined teaching of Chu and Beach that includes a source electrode (14, Fig. 1B and ¶[0030]) and a drain electrode (14, Fig. 1B and ¶[0030]) having irregular bottom surfaces (¶¶[0031]-[0032]) in order to reduce contact resistance (¶[0051]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include in the device disclosed by the combined teaching of Heikman and Sato or Xia in the, source and drain each having irregular bottom surface as disclosed by Saito in order to reduce contact resistance.
Regarding claim 19 (15), the combined teaching of Heikman, Sato and Saito discloses wherein the second barrier layer is not charged (Heikman, ¶[0058]).  

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Heikman, Sato and Saito as applied to claim 15 above in view of Azize et al. (US 2015/0349064, hereinafter “Azize,” previously cited).
Regarding claims 16 (15) and 17 (15), the combined teaching of Heikman, Sato and Saito was discussed above in the rejection of claim 15 and includes the second barrier layer being made from GaN (Heikman, ¶[0058]) which is the same as one of the materials disclosed by the Applicant for forming the second barrier layer (¶[0070] of the application as published). 5Whiwhe While Heikman, Sato and Saito do not explicitly teach that the second barrier layer has a zinc blende structure, as recited in claim 16, or a wurtzite structure, as recited in claim 17, the disclosed barrier layer materials are known to have such structures as evidenced by Azize (¶[0033]). 
.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Heikman, Sato and Saito as applied to claim 15 above in view of Wu et al. (US 2007/0114569, hereinafter “Wu,” previously cited).
Regarding claim 18 (15), the combined teaching of Heikman, Sato and Saito was discussed above in the rejection of claim 15.  Heikman, Sato and Saito, however, do not explicitly teach wherein the second 10barrier layer is negatively charged.  
Wu, in a similar field of endeavor, teaches in Fig. 2 and related text including a negatively charged ions in a region (i.e. second barrier layer, 26, Fig. 2 and ¶[0038]) disposed between the gate (24, Fig. 2 and ¶[0046]) and the channel layer (¶[0048]) in order to counter the device operating electric field (¶[0011]). 
Accordingly, since the prior art teaches all of the claimed elements, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include negative charges disclosed by Wu in the second barrier layer disclosed by the combined teaching of Heikman, Sato and Saito in order to control the device operating electric field.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Heikman, Sato and Saito as applied to claim 15 above in view of Taniguchi et al. (US 2014/0159117, hereinafter “Taniguchi,” previously cited).
Regarding claim 20 (15), the combined teaching of Heikman, Sato and Saito was discussed above in the rejection of claim 15.   Heikman, Sato and Saito, however, do not explicitly teach herein the gate comprises 15a lower gate, disposed in the at least one trench and an upper gate, disposed on the lower gate, wherein a dielectric layer is disposed between the lower gate and the upper gate.
Taniguchi, in a similar field of endeavor, teaches in Fig. 14 (shown above) and related text a similar device to that disclosed by Ito which includes a lower gate (i.e. lower portion of gate 20A and 20B, Fig. 14 and ¶[0176]) and an upper gate (20A, Fig. 14 and ¶[0176]) wherein a dielectric layer (16, Fig. 14 and ¶[0068]) is disposed between the lower gate and the upper gate in order to form a device with desired performance characteristics (¶¶[0176]-[0180]).
Accordingly, since the prior art teaches all of the claimed elements, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the gate disclosed by Taniguchi that includes a lower gate and an upper gate with a dielectric layer disposed between the lower gate and the upper gate in the device disclosed by Heikman, Sato and Saito in order to form a device with desired performance characteristics.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Relevant Art
The following prior art is relevant to the instant invention:
Kajitani (US 2012/0248500): Kajitani discloses in Fig. 9D and related text a HEMT device based on AlGaN/GaN materials including a two dimensional electron gas (2DEG) generated at the heterojunction between the GaN channel and the AlGaN barrier wherein the source and the drain have irregular bottom surface in order to reduce contact resistance (¶[0106]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/25/2021